Title: Enclosure: Address from Fairfax County, Virginia, Citizens, 21 October 1793
From: Fairfax County, Virginia, Citizens
To: Washington, George


            
              To George Washington President of the United States of America
              [Fairfax County, Va., c.21 October 1793]
            
            Whilst the people of America, are so generally signifying to you Sir, their perfect
              approbation of your Proclamation; enjoining on the part of the Citizens of the United
              States, a strict neutrality, towards the belligerent Powers of Europe; we should have remained silent, under this general
              approbation, & not have troubled you, with our sentiments, did we not conceive,
              that the present crisis, calls loudly on all those, who feel for the dignity of their
              Government, to speak out, the language of their hearts—When foreigners, shall be so
              far forgetful, of the respect they owe, to the Sovereignty of the Community, in which
              they reside, as to threaten an appeal, to the Body of the People, from the decisions,
              & conduct of those, with whom the people have entrusted, that part of it, which
              relates to their foreign connections; & in despite of the public authority,
              prohibiting the contrary; shall arm & equip Vessels of war in our Ports, for the
              purpose of capturing the property of Nations with whom we are at Peace; which things can only have for their object, internal
              confusion, and all the calamities, of external warfare; that a stop may be put, to
              proceedings so hurtful, & so dangerous, we think it the duty, of the Citizens, to
              let their Sentiments be publicly known—Impressed with this truth, we the Subscribers,
              Landholders & Inhabitants of Fairfax County, have presented ourselves before you,
              and beg leave to assure you; that, as in all your conduct as Presiding Majistrate of
              these United States, we have seen you pursuing, with firmness &
              propriety, the good of Mankind, & the solid glory, & interests of your
              Country; and in no instance, we conceive, more truly honorable to yourself, or more
              serviceable, to us, than in the conduct, you have caused to be pursued, towards the
              Nations of Europe now at war; we shall hold ourselves bound to oppose, all attempts
              that shall be made, to disturb the Peace, or injure the Independance, & dignity of
              the Government, over which you preside, by the machinations of foreigners, or the
              intemperate actions, of discontented Individuals, of our own Country—We trust, that in
              speaking thus, we do but proclaim, the Ideas of every well intentioned Citizen of
              America, for all have felt, & we trust, will long continue to feel, the blessings
              of an Administration, where wisdom, temper, & firmness, have so conspicuously
              presided.
            Signed by about five hundred Inhabitants And by their desire forwarded by.
            
              Ludwell Lee
              R: West
            
          